DETAILED ACTION
This action is made Final and is being handled by Examiner James H. Miller. Examiner Miller is located in Dallas, Texas, in the central time zone (CST) and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Examiner suggests that all four Independent claims be synchronized. Applicant is reminded that each of the four Independent Claims are diverging and close to the point of becoming independent or distinct from the invention originally filed. See MPEP § 821.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed Mar. 18, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Dec. 24, 2020, also filed Mar. 18, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1–4, 6, 7, and 13–26 were previously pending; Claims 1, 7, 13, 14, 15, 20, 22, 23, and 24 are amended; No Claims are added; No Claims are cancelled. Accordingly, Claims 1–4, 6, 7, and 13–26 remain pending and have been examined with Claims 1, 13, 14, and 15 in independent form.
Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 29, 2016, [“Applicant’s Specification”] and accepted for examination. New matter was entered as explained below.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome some of the rejections under § 112(a) previously set forth in the Non-Final Office Action mailed Dec. 24, 2020, [“Non-Final Office Action”]. The second rejection of Claims 1–4, 6, 7, and 13–26 under § 112(a) is withdrawn. Non-Final Act at *7–8.
Response to Arguments

35 U.S.C. § 103 Argument
Applicant’s argues the art of record, either separately or in combination, does not disclose, teach, or suggest the amended features of the independent claims. Therefore, the Office’s rejections made in the Non-Final Office Action under 35 U.S.C. § 103 should be withdrawn. Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and argues the amended claims. Thus, Applicant’s argument does not apply to the § 103 rejection below.
35 U.S.C. 112(a) Argument
On Feb. 5, 2021, Applicant and Examiner held an interview regarding the new matter rejection for the following limitation:
“authenticate the customer transaction based on comparing the first geo-location to a second geo-location associated with a merchant location of the customer transaction;” (“authenticate limitation”)

The underlined portion indicating prohibited new matter. MPEP 2163.06. The interview summary reflects that Examiner “tentatively reached that the amendments and explanation address all 112 rejections based on a limited review. However, a formal submittal is required before a definitive Office determination is made regarding the withdraw of rejections.” Unfortunately, Applicant merely argues that the Examiner agreed 
	The portions of Applicant’s Speciation cited by Applicant recites: 
[0039] For example, a method for extracting content from transaction receipt may include utilizing OCR software which may extract raw text from the transaction receipt. The raw text may then be searched using a regex to find identifying information that may match information associated with the transaction stored in account provider system data storage 154. For example, the identifying information may include SKU level inventory information, and specific details of the individual transaction items, such as the geo-location tied to the transaction, a timestamp of the transaction, and/or last four digits of the credit card used to complete the transaction.

[0099] FIG. 4 illustrates an example method of generating a notification of a price change for a transaction and facilitating an associated price adjustment based on electronic image capture of a paper receipt for the transaction . . . .

[0100] At block 406, the captured transaction data may be authenticated using authentication server 153. The electronically captured image may be utilized to match a transaction receipt to a particular transaction record for a user stored on account provider system 150. This may include identifying additional information about the transaction, such as the geo-location tied to the transaction and/or a timestamp of the transaction. The matches may then be used to verify that the user utilizing client device 120 actually purchased the transaction items contained on the transaction receipt to in turn verify the authenticity of the transaction receipt itself. As such, the electronically captured image may be utilized to match a transaction receipt to a particular transaction record for a user stored on account provider system 150. This may include identifying additional information about the transaction, such as the geo-location tied to the transaction and/or a timestamp of the transaction. Authentication server may also receive SKU item level detailed information associated with the transaction from a merchant system, which may be utilized by the authentication server to authentication not only the purchase, but also the price of the transaction.

Regarding ¶ [0039], the “identifying information” is information OCR’d from a paper receipt and cannot be the first geo-location, which is the geo-location of a consumer client device.
Regarding ¶ [0100], the process authenticates the image of a paper receipt by “match[ing] a [paper] transaction receipt to a particular transaction record. Thus, the “authenticate limitation” requires two pieces of information: (1) information contained on a paper receipt; and (2) information from the corresponding stored transaction record “to verify the transaction receipt.” The first geo-location, which is the geo-location of a consumer client device, is not contained in a paper receipt and Applicant makes no argument it is. The remainder of paragraph ¶ [0100], beginning with the sentence “This may include identifying additional information about the transaction … .” merely describes in exemplary fashion how the invention works, which necessarily requires comparing information from (1) and (2). Thus, Examiner interprets the sentence “identifying additional information about the transaction, such as the geo-location tied to the transaction and/or a timestamp of the transaction” as information that must be contained on a paper receipt. “Geo-location” in this context and under BRI, is for example, a merchant address or store identification number. This interpretation is further supported because “geo-location” as is distinguished by “location,” throughout Applicant’s Specification. “Geo-location” is used to refer to information OCR’d from a paper receipt and “location” is used to describe the GPS location of a device. Compare Spec. ¶¶ [0038], [0039],  [0100] (geo-location) with Spec., ¶¶ [0009], [0031], [0092], [0096] (GPS location).
Even if a device and merchant geo-location were compared, it is not clear how that by itself would “authenticate” the paper receipt and the corresponding merchant transaction record.
Claim Objections
Claims 13, 22, and 25 are objected to because of the following informalities. Appropriate correction is required.
Claims 13, 22, and 25: Claim 13 was amended in pertinent part, “when the the first geo-location matches [[a]] the second geo-location:” (emphasis added). It is believed that one of the “thes” should be deleted.  Dependent Claims are rejected based on their dependence to Independent Claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–4, 6, 7, and 13–26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1–4, 6, 7, and 19–21: As explained above, Claim 1 recites new matter indicated by underline in the following limitation: “authenticate the customer transaction based on comparing the first geo-location to a second geo-location associated with a merchant location of the customer transaction.” MPEP 2163.06. Authentication of the customer transaction is not performed based on comparing the customer mobile device and merchant locations as explained above and in the Non-Final Office Action. Non-Final Act. at *4–6. Independent Claims 13, 14, and 15 are rejected similarly. All Dependent Claims are rejected based on the dependence from one of the Independent Claims. For examination purposes, Examiner has given weight to the “authenticate limitation” and rejected said limitation accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 6, 7, and 13–18, and 22–26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pat. Pub. No. 2014/0304059) [“Wang”], in view of Ramalingam (U.S. Pat. No. 10,366,385) [“Ramalingam”], in view of Ellis et al. (U.S. Pat. No. 10,192,217) [“Ellis”], and further in view of Hatch et al. (U.S. Pat. Pub. No. 2014/0278902) [“Hatch”].
Regarding Claim 1, Wang discloses
A system, comprising: 
a transaction server [award module]; 
(Examiner interprets “transaction server” as receiving the price adjustment and crediting the customer account. Spec. ¶ [0095]. 
See at least Fig. 2 and associated text ¶ [0076] disclosing, “For those items where the merchant did not offer the lowest price, the calculated total price differential for those items is sent to an award module that is capable of awarding the customer a credit that is equal to the calculated total price differential . . . the award module could comprise a separate server.”).
a price monitoring server [computer device 1300]; 
(See at least ¶ [0054], where “data points in the price comparison database must be continually monitored and updated to account for [ ] sales and regular price changes.” Computing device 1300 performs this monitoring function. ¶ [0117].)
a price adjustment server; and 
(Examiner interprets “price adjustment server” as “transmit[ting] a notification to the user … indicating the price change for the purchased item.” Spec. ¶ [0094]. 
See at least ¶ [0077] where the award module notifies the customer that a credit has been awarded for the purchased item. The award module is part of the “data comparison engine 38 server.” ¶¶ [0076], [0077].)
an authentication server; wherein the authentication server is configured to:
(see at least Fig. 2, element 38, and associated text ¶ [0066] disclosing “data comparison engine 38” server. As explained above, data comparison engine 38 may also be a server. ¶¶ [0074], [0076], [0077].)
receive customer transaction data, sent from a data extraction processor [scanner] that extracts the customer transaction data from an electronic image of a paper receipt associated with a customer transaction that is captured by an image capture system, wherein the customer transaction data comprises a transaction identifier of the customer transaction and a timestamp associated with the customer transaction; 
(Examiner interprets a “data extraction processor” as a device that that converts an images of text into characters or a scanner. Spec. ¶ [0037]. 
A transaction identifier from a printed receipt is received by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083], [0130], Fig. 15A, step 1502; Fig. 1A (element 20). Optical character recognition will be used to scan the images of receipts, transcribe them, and organize the data necessary to practice the invention.” ¶ [0093]. The paper receipt contains a timestamp associated with the customer transaction. Fig. 1A, element 12 and associated text ¶ [0046].)
receive a timestamp associated with customer transaction data from a merchant system based on the transaction identifier of the customer transaction; 
(See at least ¶ [0048], where purchase data is stored is a merchant database and in a searchable format and “keyed to the transaction specific identifier.” Purchase data contains the date and time of the purchase 12. ¶ [0046]. When a transaction specific identifier is submitted, “a key to access, sort, and retrieve all of the purchase data.”  ¶ [0060]. “Retrieving all purchase data that includes a timestamp from the merchant database” is receiving. Alternatively, Ramalingam, Fig. 9, element 904))
[…]
generate and transmit, via a communication interface, a first electronic notification to a customer client device identifying a price change for a purchased item […] 
(Examiner interprets “price change” as a “credit” or “rebate.” Spec. ¶ [0008]. 
See at least ¶ [0077] where the award module notifies the customer that a credit has been awarded for the purchased item. The award module is part of the “data comparison engine 38 server.” ¶¶ [0076], [0077]. Fig. 13 element 1320 discloses a network interface.)

Wang does not disclose receiving a current location of the mobile device during the transaction at the time indicated by the timestamp or authenticating the transaction based on comparing the mobile device and merchant locations .

Ramalingam discloses
receive a first geo-location of a customer client device from the price monitoring server [Fig. 1, element 132, “MTI”] indicative of a location of the customer client device during the customer transaction at a time indicated by the timestamp; 
(See at least Col. 2:39–46, describing a method to “link a mobile device to transaction” where a mobile transaction infrastructure (MTI) receives a mobile device current location and timestamp when making a purchase. Col. 4:15–7, col. 5:6–7 (receiving combined geolocation and timestamp). Next, the payment reconciler 120 receives information from the POS terminal (timestamp, amount, etc.) and the MTI (mobile device geolocation, timestamp) and compares to the two sets of information to determine a match. Col. 5:15–20. The time indicated by the timestamp is that sent by the POS terminal. Col. 2:53 (time) The geo-location is that of the mobile device at the time of the transaction. The transaction matching module 208 matches the timestamps of the mobile device and POS terminal, which includes geolocation of the mobile device. Col. 6:26–30; Fig 9 (disclosing the matching the receipt of timestamps and geolocation from mobile device and POS terminal.).)
authenticate the customer transaction based on comparing the first geo-location to a second geo-location associated with a merchant location of the customer; and
(See at least Col. 5:15–28, where the payment reconciler matches two sets of information to authenticate the transaction. Matching information may be location of the mobile device and POS terminal (merchant). Col. 6:28–30.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have received a geo-location of a mobile device and authenticated the transaction by comparing the mobile device and merchant locations, as disclosed by Ramalingam, to the known invention of Wang, with the motivation to avoid fraudulent or mistaken charges. Ramalingam, at col. 5:24–9.

Wang discloses generating and transmitting, in real-time via communication interface to a consumer device, a notification indicating a consumer price matching credit and the option to apply said credit to the current sale. ¶ [0077]. Wang does not disclose transmitting a notification to a mobile device in response to the location of mobile device matching the merchant location.

Ellis discloses
responsive to the price monitoring server receiving a third geo-location indicative of a current location of the customer client device and matching the third geo-location to the second geo-location indicative of the merchant location for which the price adjustment amount has been identified, generate and transmit, in real-time and via the communication interface to the customer client device, a second electronic notification indicating that the current location of the customer client device matches the merchant location for which the price adjustment amount has been identified.  
(Fig. 21 discloses a method to determine, generate, and transmit a price adjustment (rebate) notification to a customer. Col. 16:6–8. A rebate is generated and transmitted to a customer’s mobile device when the offer engine 1731 determines the mobile device location matches a merchant location where the rebate can be used. Col. 16:38–38, 46–49; Fig. 21, step 2107. The customer mobile device receives the rebate via a communication interface. Fig. 1, element 112 (network interface). As claimed, a price adjustment amount is the “difference between the original purchase price and the current price.” Thus, a customer receiving a rebate (i.e., partial refund or discount on the purchase price paid) satisfies the claimed definition of a price adjustment amount.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to modify the price comparison process of Wang to include transmitting a notification to a mobile device in response to the location of mobile device matching the merchant location, as disclosed by Ellis, for merchants to communicate rebates related to good and services to nearby customers, similar to what the customer had previously purchased, to increase sales/profits. Ellis, col. 39:54–56. 

Wang discloses generating and transmitting a notification indicating a consumer price change for a purchased item when the original purchase price and a current price are different. Wang does not disclose generating and transmitting a notification based on the original purchase price and a current price are different and a determination that the purchased item has not been returned. 
Hatch discloses
wherein the price adjustment server [Fig. 2] is configured to: generate and transmit, via a communication interface [Fig. 2, element 220], a first electronic notification [credit to account] to a customer client device identifying a price change for a purchased item, based on a first determination that the purchased item has not been returned, and a second determination that an original purchase price [price paid on date] and a current price [third party price] are different, wherein a price adjustment amount is a difference between the original purchase price and the current price; and 
(A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to identify a third party price for each item purchased. ¶ [0014]. If the third party price is less than the purchased price, a credit is issued to an account of the user viewable through a web portal. ¶ [0015], ¶ [0052]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. Fig. 4 describes the price adjustment process. The first step in that process is to receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is received, it reflects the current state, i.e., whether items in a transaction were returned and a refund issued or a purchase price paid. If that purchase price is more than a third party price, a credit is issued. ¶ [0054], ¶ [0057]. Price adjustment credits are displayed in a portal, ¶ [0052], which is described as a website hosted by the server system 102. The portal is access by a computing device, suing a mobile application. ¶ 0043]. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record. If not, a price adjustment is determined for that item. If a price adjustment is determined when third party pricing is lower, the consumer is notified through posting of a credit viewable through their mobile device application.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to determine whether the item has been returned before transmitting a notification to a mobile device of a price comparison, as disclosed by Hatch, to the known invention of Wang, to improve fraud detection, Hatch, ¶ [0050], and avoid customer annoyance of a notification of an existing price comparison when in fact, the item has previously been returned.   

Regarding Claim 2, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 1 and the image capture system as discussed above.
Wang further discloses 
wherein the image capture system comprises a camera on the customer client device. 
(See at least ¶ [0083] disclosing the customer uploads an electronic receipt image containing typical purchase data by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”.)

Regarding Claim 3, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 1 and the image capture system as discussed above.
Wang further discloses 
wherein the image capture system comprises a scanner connected to the customer client device.  
(See at least ¶ [0083] disclosing the customer uploads an electronic receipt image containing typical purchase data by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”.)

Regarding Claim 4, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 1 and the data extraction processor as discussed above.
Wang further discloses
wherein the data extraction processor comprises an optical character recognition (OCR) device 
(See at least ¶ [0093] disclosing “it is believed that optical characters recognition (OCR) will be used to scan the images of the receipts, transcribe them, and organize the data necessary to practice the invention.”)

Regarding Claim 6, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 1, the authentication server, and generating the unique key as discussed above.
Ellis further discloses
wherein the authentication server is further configured to receive, from the customer client device, customer information stored on a mobile wallet of the customer client device.
(Examiner interprets customer information as “user credentials.” Spec. ¶ [0043]. See at Fig. 8 and associated text col. 10:59–col. 11:26 (disclosing the entry of user credentials into a mobile wallet client application on a client device and being authenticated by a server to access the mobile wallet). 

Regarding Claim 7, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 1 and the first electronic notification to the merchant system as discussed above.
Wang further discloses
wherein the first electronic notification to the merchant system includes the electronic image. 
(At Fig. 9 steps 1 and 2, the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone” ¶ [0083]. This step begins the price matching process and is thus, a first notification to the merchant.).

Regarding Claim 13, Wang discloses
A system, comprising: 
one or more processors; and 
(See at least ¶¶ [0117], [0118] (one or more processors))
a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: 
(See at least ¶ [0118].)
receive, from a customer client device, an authentication request and an electronic image of a paper receipt associated with a customer transaction of a purchased item;
(Examiner interprets “authentication request” as the process of demonstrating the paper receipt is genuine and the customer is therefore entitled to a price adjustment. Spec., ¶¶ [0043], [0100]. 
See at least ¶ [0063] when describing the process to authenticate legitimate requests, proving servers 48 match transaction specific identifiers 20 (i.e., the unique key) against a list of known transaction identifiers. See at least Fig. 9 steps 1 and 2, where the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083]; [0088]. 
extract a transaction identifier and an original price from the electronic image;
(Purchase data contained on the scanned receipt is extracted into a form readable by a computer. ¶ [0092]. Purchase data on a paper receipt contains a transaction identifier 20 and price 16. ¶ [0048].)
query a merchant system for a timestamp associated with the transaction identifier; 
(See at least ¶ [0048], where purchase data is stored is a merchant database and in a searchable format and “keyed to the transaction specific identifier.” Purchase data contains the date and time of the purchase. ¶ [0046]. When a transaction specific identifier is submitted, the transaction specific identifier acts as “a key to access, sort, and retrieve all of the purchase data.”  ¶ [0060]. “Retrieving all purchase data that includes a timestamp from the merchant database” is a query. Alternatively, Ramalingam, Fig. 9, element 904) where the “query” is performed by the payment reconciler 120.)

Ramalingam discloses
receive a first geo-location of a customer client device indicative of a location of the customer client device during the customer transaction at a time indicated by the timestamp; 
(See at least Col. 2:39–46, describing a method to “link a mobile device to transaction” where a mobile transaction infrastructure (MTI) receives a mobile device current location and timestamp when making a purchase. Col. 4:15–7, col. 5:6–7 (receiving combined geolocation and timestamp). Next, the payment reconciler 120 receives information from the POS terminal (timestamp, amount, etc.) and the MTI (mobile device geolocation, timestamp) and compares to the two sets of information to determine a match. Col. 5:15–20. The time indicated by the timestamp is that sent by the POS terminal. Col. 2:53 (time) The geo-location is that of the mobile device at the time of the transaction. The transaction matching module 208 matches the timestamps of the mobile device and POS terminal, which includes geolocation of the mobile device. Col. 6:26–30; Fig 9 (disclosing the matching the receipt of timestamps and geolocation from mobile device and POS terminal.).)
authenticate the transaction based on determining whether the first geo-location matches a second geo-location associated with a merchant location of the customer transaction; and when the the [sic] first geo-location matches the second geo-location:
(See at least Col. 5:15–28, where the payment reconciler matches two sets of information to authenticate the transaction. Matching information may be location of the mobile device and POS terminal (merchant). Col. 6:28–30.)

Hatch discloses
determine whether the purchased item associated with the transaction identifier has been returned; and when the purchased item associated with the transaction identifier has not been returned: activate a web crawler to search and find a current price of the purchased item
(A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to search and identify a third party price for each item purchased. ¶¶ [0014], [0046]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. Fig. 4 describes the price adjustment process. The first step in that process is to receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is received, it reflects the current state of items in a transaction that were returned and a refund issued and items in the transaction that were not returned and their purchase price paid. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record. If not returned, a price adjustment is determined for that item by searching third party pricing data for each item purchased and not returned. ¶¶ [0014], [0046].)
determine whether a price change exists between the original price and the current price for the purchased item by comparing the original price to the current price; and
(See at least Fig. 4, step 410, determine a price difference which only occurs if the transaction record reflects an item has not been returned as explained supra.)

Ellis discloses
when a price change [rebate offer] exists: receive a third geo-location of the customer client device indicative of a current location of the customer client device from a client application of the customer client device; determine that the third geo-location matches the second geo-location indicative of the merchant location for which the price change has been identified; and generate and transmit, to a customer client device, a first electronic notification identifying the price change [rebate offer] for the purchased item and indicating that a customer of the customer client device has arrived at a location where the customer has a price change [rebate offer] associated with the purchased item.  
(Fig. 21 discloses a method to determine, generate, and transmit a price adjustment (rebate) notification to a customer. Col. 16:6–8. A rebate is generated and transmitted to a customer’s mobile device when the offer engine 1731 determines the mobile device location matches a merchant location where the rebate can be used. Col. 16:38–38, 46–49; Fig. 21, step 2107. The customer mobile device receives the rebate via a communication interface. Fig. 1, element 112 (network interface). As claimed, a price adjustment amount is the “difference between the original purchase price and the current price.” Thus, a customer receiving a rebate (i.e., partial refund or discount on the purchase price paid) satisfies the claimed definition of a price adjustment amount. The rebate offer transmitted by Ellis indicates the “customer … arrived at the location where the customer has a price change [rebate offer] associated with the purchased item” because a rebate is transmitted to a customer’s mobile device only when the offer engine 1731 determines the mobile device location matches a merchant location where the rebate can be used. Col. 16:38–38, 46–49; Fig. 21, step 2107.)
The resolution of the Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is the same as that presented in Claim 1 supra for Ramalingam, Ellis, and Hatch, and are incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 13.

Regarding Claim 14, Wang discloses
A system, comprising: 
one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive, from a customer client device, an electronic image of a paper receipt associated with a customer transaction of a purchased item and associated with a merchant; 
(These limitations are not substantively different than that presented in Claim 13 and are therefore, rejected similarly by Wang.)

extract a transaction identifier, a store keeping unit (SKU) number, and an original price from the electronic image; 
(Purchase data contained on the scanned receipt is extracted into a form readable by a computer. ¶ [0092]. Purchase data on a paper receipt contains a transaction identifier 20, price 16, and SKU. ¶ [0048].)
query a merchant system for a timestamp associated with the transaction identifier; 
(This limitation is not substantively different than that presented in Claim 13 and is therefore, rejected similarly by Wang.)

Ramalingam discloses 
receive a first geo-location of the customer client device indicative of a location of the customer client device during the customer transaction at a time indicated by the timestamp; authenticate the transaction based on determining whether the first geo-location matches a second geo-location associated with a merchant location of the customer transaction; and when the first geo-location matches the second geo-location: 
(This limitations are not substantively different than that presented in Claim 13 and are therefore, rejected similarly by Ramalingam.)

Hatch discloses
determine whether the purchased item associated with the transaction identifier has been returned; and when the purchased item associated with the transaction identifier has not been returned: transmit the SKU number and the original price of the purchased item to the merchant system associated with the merchant; receive from the merchant system a current price of the purchased item; (A transaction record is generated from each consumer transaction/purchase and stored. ¶ [0013]. A computer server, Fig. 2, uses the transaction record to search and identify a third party price for each item purchased. ¶¶ [0014], [0046]. Transaction records are updated to reflect items in a transaction record that are returned and a refund issued. ¶ [0016]. 
Fig. 4 describes the price adjustment process. The first step in that process is to transmit and receive a transaction record. Fig. 4, step 402 and associated text ¶ [0042]. Thus, when a transaction record is transmitted and received, it reflects the current state of items in a transaction that were returned and a refund issued and items in the transaction that were not returned and their purchase price paid. Thus, the system of Hatch determines whether an item has been returned as reflected through an updated transaction record. If not returned, a price adjustment is determined for that item by searching third party pricing data for each item purchased and not returned. ¶¶ [0014], [0046]. The transaction record contains “<product, price>” entries that list a product identifier (SKU) and a price paid for the product. ¶ [0042])
monitor for a price change between the original price and the current price for the purchased item by comparing the original price to the current price; and 
(See at least Fig. 4, step 406, and associated text ¶ [0046], where a computer server, Fig. 2, uses the received transaction record to search and identify a third party price for each item purchased, which is monitoring. A price difference is determined based on the monitoring. Fig. 4, steps 408 and 410, and associated text ¶ [0048].
Ellis discloses
when a price change [rebate offer] exists: receive, a third geo-location of the customer client device from the customer client device indicative of a current location of the customer client device; determine whether the third geo-location matches the second geo-location; and when the third geo-location of the customer client device matches the second geo-location, generate and transmit, to a customer client device, a first electronic notification identifying the price change for the purchased item and indicating that a customer of the customer client device has arrived at a location where the customer has a price change associated with the purchased item.  
(This limitations are not substantively different than that presented in Claim 13 and are therefore, rejected similarly by Ellis.)
 The resolution of the Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is the same as that presented in Claim 1 supra for Ramalingam, Ellis, and Hatch, and are incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 14.

Regarding Claim 15, Wang discloses
A system, comprising: 
one or more processors; and a memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive, from a customer client device, an electronic image of a paper receipt associated with a customer transaction of a purchased item and associated with a merchant; extract a transaction identifier, a store keeping unit (SKU) number, and an original price from the electronic image; query a merchant system for a timestamp associated with the transaction identifier; 
(These limitations are not substantively different than that presented in Claim 14 and are therefore, rejected similarly by Wang.)

Ramalingam discloses
receive a first geo-location of the customer client device indicative of a location of the customer client device during the customer transaction at a time indicated by the timestamp; authenticate the transaction based on determining whether the first geo-location matches a second geo-location associated with a merchant location of the customer transaction; and when the first geo-location matches the second geo-location: 
(These limitations are not substantively different than that presented in Claim 14 and are therefore, rejected similarly by Ramalingam.)

Hatch discloses
transmit the SKU number and the original price of the purchased item to the merchant system associated with the merchant; receive from the merchant system a current price of the purchased item; determine whether a price change exists between the original price and the current price for the purchased item by comparing the original price to the current price; and 
(These limitations are not substantively different than that presented in Claim 14 and are therefore, rejected similarly by Hatch.)

Ellis discloses
when a price change exists: receive, a third geo-location of the customer client device from the customer client device and indicative of a current location of the customer client device; determine whether the third geo-location of the customer client device matches the second geo-location; and when the third geo-location of the customer client device matches the second geo-location, generate and transmit, to a customer client device, a first electronic notification identifying the price change for the purchased item and indicating that a customer of the customer client device has arrived at a location where the customer has a price change associated with the purchased item.  
(These limitations are not substantively different than that presented in Claim 14 and are therefore, rejected similarly by Ellis.)
	The resolution of the Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is the same as that presented in Claim 1 supra for Ramalingam, Ellis, and Hatch, and are incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 14.

Regarding Claim 16, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 15, and memory stor[ing] further instructions that are executed by the one or more processors as discussed above.
Hatch further discloses
prior to transmit the SKU number and the original price of the purchased item to a merchant system associated with the merchant [Fig. 4, step 404]: determine whether the purchased item associated with the transaction identifier has been returned; [Fig. 4, step 402] and when the purchased item associated with the transaction identifier has not been returned, transmit the SKU number and the original price of the purchased item to the merchant system associated with the merchant. 
(These limitations are not substantively different than that presented in Claim 14 and are therefore, rejected similarly by Hatch.)

 Regarding Claim 17, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 15, and memory stor[ing] further instructions that are executed by the one or more processors as discussed above.
Wang further discloses
receive a request to perform price match processing 
(See at least Fig. 9 steps 1 and 2, where the customer uploads an electronic receipt image containing typical purchase data (i.e., “transaction data”) by “taking a picture with a mobile phone or scanning the receipt using a commercial scanning device”. ¶¶ [0083]; [0088].)


Regarding Claim 18, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 15, and first electronic notification as discussed above.
Wang further discloses
wherein the first electronic notification is transmitted to a customer client device via email or SMS message. 
(See at least ¶ [0077] where the notification is sent via email or SMS text.)

 Regarding Claim 22, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 13, memory stor[ing] further instructions that are executed by the one or more processors, and determining that the price change exists as discussed above.
Hatch further discloses
wherein the memory stores further instructions that when executed by the one or more processors, are further configured to cause the system to: responsive to determining that the price change exists, transmit a second electronic notification to the merchant system associated with a merchant with the merchant location, the second electronic notification comprising a request for an electronic credit equal to the price change.  
(See at least ¶ [0056], where the merchant receives a return request for one or more items from a transaction and evaluates the request to determines whether a refund is permissible.  ¶ [0057] (same). A “request” implies some sort of discretion of the part of the merchant, which Hatch discloses.)

 Regarding Claim 23, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 14, memory stor[ing] further instructions that are executed by the one or more processors, and determining that the price change exists as discussed above.
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 22 and are therefore, rejected, mutatis mutandis, based on Wang, Ramalingam, Ellis, and Hatch for the same rationale presented in Claim 22 supra.

Regarding Claim 24, Wang, Ramalingam, Ellis, and Hatch disclose 
[t]he system of claim 15, memory stor[ing] further instructions that are executed by the one or more processors, and determining that the price change exists as discussed above.
The remaining limitations of Claim 24 are not substantively different than those presented in Claim 22 and are therefore, rejected, mutatis mutandis, based on Wang, Ramalingam, Ellis, and Hatch for the same rationale presented in Claim 22 supra.

Regarding Claim 25, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 13, and first electronic notification as discussed above.
The remaining limitations of Claim 25 are not substantively different than those presented in Claim 18 and are therefore, rejected, mutatis mutandis, based on Wang, Ramalingam, Ellis, and Hatch for the same rationale presented in Claim 18 supra.


Regarding Claim 26, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 14, and first electronic notification as discussed above.
The remaining limitations of Claim 26 are not substantively different than those presented in Claim 18 and are therefore, rejected, mutatis mutandis, based on Wang, Ramalingam, Ellis, and Hatch for the same rationale presented in Claim 18 supra.

Claims 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Ramalingam, Ellis, and Hatch, and further in view of Kumar et al. (U.S. Pat. Pub. No. 2015/0051955) [“Kumar”].
	
Regarding Claim 19, Wang, Ramalingam, Ellis, and Hatch disclose
[t]he system of claim 1, and transaction server as discussed above.
Kumar discloses
wherein the transaction server is configured to credit a price change amount to a payment instrument used to purchase the purchased item.
(See at least ¶ [0047] where the credit is automatically refunded to the customers payment account. Fig. 3, step 314.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to credit a price change to the payment instrument used to purchase the purchased item, as disclosed by Kumar, to the known invention of Wang, with the motivation to “allow[ ] automatic price matching.” ¶ [0004].)


Regarding Claim 20, Wang, Ramalingam, Ellis, Hatch, and Kumar disclose
[t]he system of claim 19, and price adjustment server as discussed above.
Wang discloses
wherein the price adjustment server is configured to generate and transmit, via the communication interface, a third electronic notification to the merchant system identifying the merchant location of the price change.  
(see at least ¶ [0046] where purchase data on a paper receipt includes “the location of the purchase.” Purchase data is stored in a merchant database. Id. A merchant database is a merchant system. Thus, when a price change is identified and credit to the individual at a merchant, purchase data would be stored reflecting the merchant’s location in merchant data and printed on a paper receipt.)

Regarding Claim 21, Wang, Ramalingam, Ellis, Hatch, and Kumar disclose
[t]he system of claim 20, and price adjustment server as discussed above.
Hatch discloses
wherein the price adjustment server is further configured to transmit a fourth electronic notification to the merchant system, the fourth electronic notification comprising a request for an electronic credit equal to the price change.  
(See at least ¶ [0056], where the merchant receives a return request for one or more items from a transaction and evaluates the request to determines whether a refund is permissible.  ¶ [0057] (same). A “request” implies some sort of discretion of the part of the merchant, which Hatch discloses.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694